Citation Nr: 1001201	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an encapsulated 
epithelial thymoma, to include as due to herbicide exposure.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to 
December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims service connection for his thymoma due to 
exposure to herbicides during his service in the Republic of 
Vietnam.  VA regulations contain special presumption 
provisions for those exposed to herbicides during active 
service in the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  Due to his dates 
of service in the Republic of Vietnam, it is presumed that he 
was exposed to an herbicide agent containing 2,4-
dichlorophenoxyacetic acid, 2,4,5-T and its contaminant TCDD, 
cacodylic acid, and picloram.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  

But the Veteran has not been diagnosed with one of the 
following diseases for which service connection is presumed 
for a Veteran who was exposed to herbicides:  AL amyloidosis; 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

The Veteran has alternative arguments concerning why his 
thymoma should qualify as one of the diseases listed in 
38 C.F.R. § 3.309(e).  First, he argues that since there was 
metastasized cancer in lymphatic tissue, his disease was 
either a form of Hodgkin's disease or non-Hodgkin's lymphoma.  
The pre-surgical medical reports indicated that one of the 
differential diagnoses was lymphoma.  January 2004 CT Scan 
Report.  The surgical report itself contains statements why 
the surgeon believed the mass was a thymoma rather than a 
lymphoma.  March 2004 Parkview Health Surgical Report.  

But the pathology report contains language that raises an 
issue whether there was metastasized cancer in some lymphatic 
tissue.  For example, the pathologist stated that there were 
no more than slight nuclear atypia and that mitosis was 
practically absent.  He found that admixed with tumor were 
occasional aggregates of plasma cells and there was a thin 
rim of lymphocytes.  He noted that the tumor did not extend 
to the inked out margin, but in other areas, the thymus 
showed lymphoid hyperplasia.  March 2004 Parkview Health 
Final Pathology Report (emphasis added).  

In an April 2004 email from one of the Veteran's surgeons to 
his cardiologist, that surgeon indicated that the language 
about diffuse lymphoid hyperplasia meant that there was lymph 
node metastasis.  April 2004 Email from Dr. Scavo to Dr. 
Patel (emphasis added).  On the other hand, a May 2004 
respiratory exam summarizing the thymectomy reports noted 
there was no evidence of malignancy.  May 2004 Heart Center 
Medical Group Pulmonary Patient Encounter #201 (emphasis 
added). 

Given this somewhat conflicting evidence as to whether there 
was lymphoma or other cancer in lymphatic tissue, it is not 
possible for the Board to determine, without additional 
medical evidence, whether the Veteran's tumor could properly 
be characterized as either Hodgkin's disease or non-Hodgkin's 
lymphoma.  VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).   

It is possible that an examiner may be able to provide an 
opinion without the need to examine either the Veteran or the 
original medical evidence that supports the reports in the 
record.  But if the examiner believes additional medical 
evidence (such as tissue slides, X-rays, CT scans, PET scans) 
is needed or that the Veteran must be examined in order to 
provide an opinion, then the RO should make the appropriate 
arrangements.  

Since the Board needs a medical opinion on that issue, the 
examiner should also be told that it would be helpful if he 
addressed the alternative arguments made by the Veteran.  For 
example, the Veteran argues that because thymoma often cause 
respiratory symptoms, and his thymoma was discovered due to 
respiratory symptoms, his thymoma is a type of respiratory 
cancer, entitled to service connection on a presumptive 
basis.  He points out that the March 2004 surgical report 
shows that the surgeons were concerned with the relationship 
between his thymus and pleura and that many medical articles 
note how a thymoma can cause respiratory complications.  He 
also argues that because of the location of the thymoma, his 
trachea was in jeopardy so that his thymoma should be 
characterized as cancer of the trachea (which is one of the 
respiratory cancers listed in 38 C.F.R. § 3.309(e)).    

The Veteran's representative argues in the alternative that 
since there were respiratory symptoms and lymphatic system 
symptoms, and there are presumptive diseases for cancers of 
those systems, the evidence indicates that there may be a 
connection between the Veteran's thymoma and his exposure to 
herbicides during service.  He asked that a medical opinion 
be obtained on the issue whether this Veteran's particular 
thymoma was, in fact, due to exposure to herbicides during 
service in the Republic of Vietnam.  In this regard, the 
Veteran points out that it is a very rare type of cancer and 
that the only unusual event in his life was exposure to a 
cancer-causing herbicide during his service in Vietnam.  
Since the Board is asking for a medical opinion, the examiner 
may wish to comment on these alternative theories as well.  

The Veteran is hereby notified that when an examination is 
scheduled, it is the Veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a medical 
opinion as to the nature of the Veteran's 
encapsulated epithelial thymoma.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  

If the examiner believes that medical 
evidence supporting the reports in the 
record (such as tissue samples, X-rays, CT 
scans, PET scans, etc.) are necessary in 
order to provide an opinion, the RO/AMC 
should make arrangements to obtain 
whatever is needed.  In addition, if the 
examiner needs to examine the Veteran in 
order to provide an opinion, the RO/AMC 
should schedule an examination and any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions.  If 
it is not possible to provide an opinion 
on a matter, the examiner must state so 
and explain why it is not possible.  The 
report must address the following matter:  

(a) Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's encapsulated 
epithelial thymoma falls within the 
category of one of the following diseases:  
Hodgkin's disease or non-Hodgkin's 
lymphoma?  If the answer is affirmative, 
no further questions need be answered.     

If, however, the answer is negative, the 
examiner should also provided an opinion 
with respect to the alternative theories 
presented by the Veteran.  Although the 
evidence currently in the record is 
insufficient to raise a duty to assist the 
Veteran by obtaining medical opinions just 
on these issues, since the examiner has 
already reviewed the claims folder and 
could therefore provide assistance in 
deciding these alternative theories, the 
examination report should include an 
opinion on the following matters:  

(b)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's encapsulated 
epithelial thymoma falls within the 
category of a respiratory cancer, 
including whether it is a type of lung 
cancer or cancer of the trachea? If the 
answer is affirmative, no further opinion 
is needed.  

If the answer, is negative, please answer 
the following: 

(c)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's particular 
encapsulated epithelial thymoma is due to 
inservice exposure to an herbicide agent 
containing 2,4-dichloro-phenoxyacetic 
acid, 2,4,5-T and its contaminant TCDD, 
cacodylic acid, or picloram?  In 
addressing this question, a discussion of 
the current medical literature would be 
helpful.  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


